Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 21, 2021

                            No. 04-21-00216-CR & 04-21-00217-CR

                                      John David BABYAK,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2018CR9102 & 2018CR9104
                         Honorable Melisa C. Skinner, Judge Presiding


                                          ORDER

        John David Babyak filed a pro se notice of appeal in each of the underlying cases on May
20, 2021, and the trial court appointed Edward F. Shaughnessy to represent Babyak on appeal.
The record was filed and this court consolidated the appeals. This court granted counsel’s motion
for an extension until August 29, 2021, to file the brief. Neither the brief nor a further motion for
extension of time was filed by the extended deadline. Therefore, on September 3, 2021, the court
ordered appellate counsel to file the brief by September 13, 2021.

      Counsel has not filed appellant’s consolidated brief. Nor has counsel responded to
messages left by and emails sent by the clerk’s office inquiring about the status of the brief.

        We therefore abate this appeal, remand the case to the trial court, and order the trial
court to conduct a hearing within twenty days of the date of this order to determine:

       (1) whether appellant desires to prosecute this appeal,

     (2) the reasons counsel has failed to file a brief and has failed to respond to
communications from the clerk’s office, and

      (3) whether appellant and counsel have established an attorney-client relationship and
whether appellant desires for counsel to continue representing him.
        The trial court is directed to ensure effective assistance of counsel and the orderly
administration of justice. If the court finds that appellant and counsel have not established an
attorney-client relationship or that appellant does not desire counsel to continue representing
him, or if the court finds that, notwithstanding a desire to continue an established attorney-client
relationship, removal of counsel is necessary to protect the integrity of the judicial process or the
fair and orderly administration of justice, the court may remove appointed counsel and appoint
new appellate counsel.

       The trial court may, in its discretion, receive evidence on these issues by sworn affidavit
from the appellant. The trial court shall, however, order appellant’s counsel to appear at the
hearing.

       We further order the trial court to make written findings of fact and conclusions of law
on these issues. We order the clerk and court reporter to file in this court, no later than October
21, 2021, (1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing
the court’s written findings of fact, conclusions of law, and recommendations addressing the
above issues. See TEX. R. APP. P. 38.8(b)(3).

        Appellant’s brief remains due and should be filed as soon as possible. Counsel is
advised that, notwithstanding any action taken by the trial court pursuant to this order, counsel
may be ordered to appear before this court to show cause why he should not be held in contempt
or otherwise sanctioned for failing to comply with this court’s September 3, 2021 order.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court